The above actions were brought originally in the Hamilton Common Pleas by the State of Ohio and Hamilton County et al against R. Cliff Smith and ex parte R. Cliff Smith, cashier of the Citizens National Bank & Trust Company subsequent to the refusal of the defendants herein to disclose the bank balances of deceased depositors to the auditor after demand had been made.
Demand was made under 5401 and 5403 GC., which provides for the correction of tax returns, etc. The judgment of the Common Pleas in favor of the Bank was affirmed by the Court of Appeals.
The State in the Supreme Court contends: that under 5401 and 5403 GC. the auditor may secure the desired information from a Bank.